UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-54402 CUSIP NUMBER (Check One): [] Form 10-K and Form 10-KSB [] Form 11-K [] Form 20-F [X] Form 10-Q and Form 10-QSB[] Form N-SAR For Period Ended:September 30, 2013 []Transition Report on Form 10-K []Transition Report on Form 11-K []Transition Report on Form 20-F []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form.Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I - REGISTRANT INFORMATION BIORESTORATIVE THERAPIES, INC. Full Name of Registrant Former Name if Applicable 555 Heritage Drive
